Citation Nr: 9925180	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include service connection as a result 
of radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1963.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1994 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a Remand decision dated in 
November 1998, the Board sought additional development of the 
evidence and compliance with due process concerns.  The case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was not shown in 
service; the post-service manifestation of that disorder is 
not shown to be related to service.

2.  Chronic obstructive pulmonary disease is not presumed by 
regulation to be a radiogenic disease, nor has evidence been 
received by VA that demonstrates that it is such a disease.


CONCLUSION OF LAW

A claim for service connection for chronic obstructive 
pulmonary disease, to include service connection as a result 
of radiation exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303(d), 3.309, 3.311 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that chronic obstructive pulmonary disease was 
manifested during the veteran's period of service, nor does 
it demonstrate that any post-service chronic obstructive 
pulmonary disease is related to such service.  See 38 C.F.R. 
§ 3.303(d) (1998).  Since service connection cannot be 
granted for a disability that was not present during service, 
or shown to be related to service, the Board must accordingly 
find that a claim for service connection for any such 
disability is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).  See Caluza, supra.  

In that regard, the Board notes that the veteran has alleged 
that his post-service chronic obstructive pulmonary disease 
is related to inservice exposure to radiation.  As indicated 
by the Board's discussion below, these allegations are not 
supported by any evidence demonstrating any such inservice 
exposure; inasmuch as they do not rise above the level of 
mere conjecture, they do not serve, in and of themselves, to 
render the claim well grounded.

The veteran's service medical records are devoid of 
references to chronic obstructive pulmonary disease, or to 
the presence of a pulmonary or lung disability 

that was subsequently deemed to represent chronic obstructive 
pulmonary disease.  The report of his entrance medical 
examination, dated in January 1961, shows that his lungs and 
chest were clinically evaluated as normal.  An October 1961 
treatment record indicates that he was seen with complaints 
of a chronic cough of "at least" several years' duration; the 
impression was chronic bronchitis, existing prior to service.  
A report of medical history dated in December 1962 notes a 
history of shortness of breath "after excessive exercise - no 
treatment indicated, no comp[lications]; no seq[uelae]."  A 
medical examination report dated in February 1963 notes a 
similar history of shortness of breath in 1961, and that 
"[a]ll tests and examinations have been negative."  In 
September 1963, he was again seen for complaints of a chronic 
cough, which he apparently indicated he developed at age 14.  
The report of this consultation shows that a chest X-ray was 
negative, and indicates an impression of chronic bronchitis 
by history, "perhaps with mild bronchiectasis although this 
is not evident on his chest film."  The report of the 
separation medical examination, dated in August 1963, again 
shows that his lungs and chest were clinically evaluated as 
normal, and that a chest X-ray performed contemporaneously 
with the examination was negative.  Shortness of breath and 
chest pain for 15 to 20 minutes "after taking 5BX" were 
noted, as was a morning cough with clear expectoration, "made 
worse with smoking."

In brief, the veteran's service medical records show that he 
was seen on several occasions for complaints of shortness of 
breath and morning cough, and that chronic bronchitis, 
possibly predating service, was indicated.  These records do 
not show, however, that chronic obstructive pulmonary disease 
was found.  To the contrary, the medical evidence first 
indicates the presence of that disability in July 1988, at 
which time a diagnosis of shortness of breath probably 
secondary to chronic obstructive pulmonary disease was 
rendered.  While that report shows that the veteran at that 
time indicated a 28 year history of breathing problems, it 
must be emphasized that the medical evidence first shows the 
presence of chronic obstructive pulmonary disease 
approximately 25 years subsequent to his separation from 
service.  Other than pursuant to the history he has 
furnished, both in 1988 and thereafter, the medical record is 
devoid of findings establishing that the chronic 

obstructive pulmonary disease shown in 1988 and thereafter 
was initially manifested during service.  The veteran, 
although competent to report his symptoms, is not competent, 
in the absence of evidence demonstrating that he has the 
requisite medical training and expertise, to proffer clinical 
findings.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
As such, his contentions to the effect that the cough, 
shortness of breath and findings of chronic bronchitis shown 
in service were in fact manifestations of chronic obstructive 
pulmonary disease are of no probative value.  It remains 
uncontroverted that chronic obstructive pulmonary disease is 
not shown during service.  It also remains uncontroverted 
that the evidence does not include any competent medical 
findings relating the veteran's current chronic obstructive 
pulmonary disease to service.  38 C.F.R. § 3.303(d) (1998).

As previously noted, the veteran has also alleged that his 
current chronic obstructive pulmonary disease was caused by 
inservice exposure to radiation.  Chronic obstructive 
pulmonary disease is not a disability specifically enumerated 
by regulation as radiogenic in nature.  However, pertinent VA 
regulations stipulate that, when a claim is raised for 
service connection for such a disability, "VA shall 
nevertheless consider the claim under the provisions of 
[38 C.F.R. § 3.309, which pertain to presumptions accorded 
claims of service connection for radiogenic diseases] 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.309(b)(4) (1998).  VA 
has accorded the veteran an opportunity to cite or submit 
this evidence; such development was the purpose of the 
Board's Remand decision in November 1998.  The Montgomery RO, 
by means of a letter dated in December 1998, requested that 
he furnish such information; the claims folder does not 
indicate that any information was thereafter forthcoming, nor 
does it indicate that the veteran failed to receive either 
that letter or a copy of the Board's Remand.  In the absence 
of the necessary competent scientific or medical evidence, or 
citation thereto, the Board must conclude that the veteran's 
allegation that his chronic obstructive pulmonary disease is 
the product of inservice radiation exposure is no 

more than unsupported conjecture, and of no probative weight.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
mere fact that the veteran has alleged that his chronic 
obstructive pulmonary disease is radiogenic does not render 
his claim well grounded; as was determined by the Court in 
Tirpak, conjecture, in and of itself, is an insufficient 
premise upon which to find that a claim for service 
connection is well grounded.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability (or evidence that a 
current disability is related to service).  In the case at 
hand, the Board must therefore conclude that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual at this time that service 
connection for chronic obstructive pulmonary disease, to 
include service connection as a result of radiation exposure, 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991).  See Tirpak, supra.  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
chronic obstructive pulmonary disease, to include service 
connection as a result of radiation exposure, at any time.



ORDER

A claim for service connection for chronic obstructive 
pulmonary disease, to include service connection as a result 
of radiation exposure, is not well grounded and is 
accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

